Campbell, J.,
delivered the opinion of the court.
Just sued Ready and Healy, and, after various proceedings not necessary to be mentioned here, a judgment was entered on the minutes, in December, 1870, thus, viz.: —
“ No. 207. George Just v. Maurice Ready and Jerry Healy. — This day eame the parties, by their attorneys, &c. . . . It is therefore considered by the court that the said plaiutiff, George Just, do have and recover of the said defendants, Maurice Ready and Jerry Ready, the said sum of,” &c.
In the declaration and summons the defendants were described as Maurice Ready and Jerry Healy, whose names were subscribed to the instrument sued on and annexed to the declaration. In 1872 there was an amendment in the judgment as to Maurice Ready, made on petition of Just, the plaintiff; and in 1875, on petition of Just, and after notice to Jerry Healy, an amendment of said judgment was ordered by the Circuit Court, by directing the name “ Healy,” after “Jerry,” in the body of said entry of judgment, to be inserted instead of “ Ready; ” so that the judgment may stand against Maurice Ready and Jerry Healy, who were the real defendants in said action. Jerry Healy prosecutes a writ of error, and here assigns errors in the record of the judgment rendered as afore*551said, on the 14th December, 1870, as well as to the amendment of said judgment in 1875. The defendant in error has pleaded the bar of three years to the assignment of errors in the judgment as it was before the amendment; and, as to the error assigned in the judgment ordering the amendment, the defendant sa}rs there is no error in the record.
Responding to the argument of counsel for the plaintiff in error, we do not think there is any limitation as to the time when an amendment of a judgment may be made, as authorized by statute, Code, § 627, short of the time which will bar tbe judgment. Nor do we think that the exercise by the court of the power of amending the judgment as to Ready affected its right to amend as to Healy.
Any errors in the judgment rendered in December, 1870, were cured by time before the plaintiff’s writ of error was sued out, and as to them the writ is barred. There is no error in the amendment made in 1875 ; it -was entirely unnecessary. The judgment was a valid judgment against Jerry Healy, and capable of execution against him without any amendment. The writing the name “ Jerry Ready ” instead of “ Jerry Healy ” in the body of the judgment was a clerical misprision, which did not in any manner affect the judgment. It was correctable by reference to the declaration and summons.

Judgment affirmed.